DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/07/2021 has been entered.
	

Acknowledgments

The present application is being examined under the AIA  first inventor to file provisions. 
This Office Action is in response to the RCE received on 05/07/2021.
Claims 1-7 and 11 have been amended.
Claims 10 and 20 have been cancelled.
Claims 1-9 and 11-19 are currently pending and have been examined.


Information Disclosure Statement

The Information Disclosure Statements filed 02/16/2021 and 02/26/2021 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Response to Arguments

Applicant’s amendments with respect to the 112(f) claim interpretation of claims 1-10 is persuasive.  The 112(f) claim interpretation section has been removed.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weald (US 2015/0154660), in view Killoh (US 2014/0257935) and Chan (US 20070027901.
	
	
Claims 1, 11:   
Weald discloses:
analyzes information on a media output to identify a data structure of the information (identify target data structure, see [0048]), and 
compares the data structure of the information to a known information template corresponding to a physical label characteristic (compare feed items with content in the document, see [0091]; known template, see [0079, 0084], tab, see [0080, 0086]); and
determines whether the data structure substantially matches the known information template (compare document to template to determine if a new template is needed, see [0115, 0148]);
a template analysis unit that (template comparison, see [0115, 0148])
responsive to a determination that the data structure substantially matches the known information template, (compare document to template to determine if a new template is needed, see [0115, 0148]) reformats the information to a similar file structure to form a structured information (render data based on the template, see [0052, 0061, 0074]); and
responsive to a determination that the data structure does not substantially match the known information template creates a new information template based on the data structure of the information, and conforms the information to the new information template to create a structured information (compare document to template to determine if a new template is needed, see [0115, 0148]); and
a media production unit that generates a … media product based on the structured information (physical media generation, see [0166]), wherein the physical media product corresponds to the physical label characteristic (generation based on template, see [0115, 0148]).
Weald does not disclose:
a printed physical media product
Killoh teaches:
a printed physical media product (generating content for a printed publication, see [0019, 0020, 0171])
It would have been obvious to one of ordinary skill in the art to combine the system and method for dynamic native advertisement insertion of Weald with the system and method for media and commerce management of Killoh because 1) a need exists for a system to generate advertising media content (see Weald [0006-0007]); and 2) a need exists for providing advertising content for both digital and print distribution (see Killoh [0008-0010]). A more effective system for generating and distributing content are created by combining the content creation elements of Weald with the print media distribution capabilities of Killoh. 
Weald and Killoh do not disclose, but Chan teaches:
responsive to a determination the data is unstructured, analyze information on a media output to identify known element types found in the information, compare the known element types found in the unstructured data to a known information structure corresponding to a physical label characteristic (determining unstructured data, analyzing it to categorize it [0052, 0053, 0074-0076])
determine whether the known element types substantially matches the known information structure, reformat the information to a matched file structure responsive to a determination that known element types of the information substantially matches the known information structure (determining unstructured data, analyzing it to categorize and cluster it into a workable structure [0052, 0053, 0074-0076])
create a new information structure based on the data structure of the information responsive to a determination that the known element types of the information does not substantially match the known information structure, and conforms the information to the new information structure (generate new advertising from the unstructured data based on templates, [0052, 0053, 0074-0076]);
It would have been obvious to one of ordinary skill in the art to combine the system and method for dynamic native advertisement insertion of Weald with the system and method for media and commerce management of Killoh and the method and system for developing and manageing computer-based marketing campaigns of Chan because 1) a need exists for a system to generate advertising media content (see Weald [0006-0007]); 2) a need exists for providing advertising content for both digital and print distribution (see Killoh [0008-0010]); and 3) a need exists for a system that can pull unstructured data from dynamic feeds and generate advertising content from it (see Chan [0005-0007). A more effective system for generating and distributing content are created by combining the content creation elements of Weald with the print media distribution capabilities of Killoh and the unstructured data processing and templating of Chan. 
Claims 2, 12:    
The combination of Weald, Killoh, and Chan discloses each element of claim 1 above, Weald further discloses:
wherein the information on a media output, responsive to a determination the data is structured comprises header information in a file (header file, see [0091]).
Claims 3, 13:    
The combination of Weald, Killoh, and Chan discloses each element of claim 1 above, Weald further discloses:
wherein the one or more programming instructions that, when executed, further causes the one or more processing devices to, response to a determination the data is structured, identify at least one data element in the media output (data elements, see [0094, 0095]).

Claims 4, 14:    
The combination of Weald, Killoh, and Chan discloses each element of claim 3 above, Weald further discloses:
wherein the one or more programming instructions that, when executed, further causes the one or more processing devices to compare the at least one identified data element to at least one known data element (data elements, see [0094, 0095]; comparison of data structure, see [0115, 0148]).
Claims 5, 15:    
The combination of Weald, Killoh, and Chan discloses each element of claim 4 above, Weald further discloses:
wherein the one or more programming instructions that, when executed, further causes the one or more processing devices to identify an information template based on the comparison of the at least one identified data element with the at least one known data element (compare document to template to determine if a new template is needed, see [0115, 0148]).
Claims 6, 16:    
The combination of Weald, Killoh, and Chan discloses each element of claim 5 above, Weald further discloses:
wherein the one or more programming instructions that, when executed, further causes the one or more processing devices to identify at least one rule associated with the template (templates rules, see [0100, 0101, 0102]).
Claims 7, 17:    
The combination of Weald, Killoh, and Chan discloses each element of claim 6 above, Weald further discloses:
wherein the one or more programming instructions that, when executed, further causes the one or more processing devices to apply the at least one rule to the media output (templates rules, see [0100, 0101, 0102]).
Claims 8, 18:    
The combination of Weald, Killoh, and Chan discloses each element of claim 1 above, Weald further discloses:
wherein the data structure of the media output is an extensible markup language (XML) structure (XML, see [0130, 0153]).
Claims 9, 19:    
The combination of Weald, Killoh, and Chan discloses each element of claim 1 above, Weald further discloses:
wherein the data structure of the media output is … structure (data structure, see [0048]).
Weald does not disclose:
a comma separated variable (CSV)
Killoh discloses:
a comma separated variable (CSV output, see [0147])
It would have been obvious to one of ordinary skill in the art to combine the system and method for dynamic native advertisement insertion of Weald with the system and method for media and commerce management of Killoh because 1) a need exists for a system to determine data types and where advertisements fit within a media stream (see Weald [0006-0007]); and 2) a need exists for to divide advertisers and content into data sets for easier categorization (see Killoh [0008-0010]). A more effective system for generating and distributing content are created by combining the content creation elements of Weald with the CSV data structure of Killoh. 

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited to further show the state of the art with respect to generation of advertising from alternative data sources.
U.S. Patent No. 8,224,090 to Takebe disclosing an apparatus and method for analyzing and determining correlation of information in a document.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Cross whose telephone number is (571)270-7549.  The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.C/Examiner, Art Unit 3681                                                                                                                                                                                                   
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682